Order entered November 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00923-CV

                                   CURTIS MAYS, Appellant

                                                 V.

                           PIPER HUNN, TRISHA MOORE AND
                          RED DOG PROPERTIES, LLC, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04535-C

                                              ORDER
       On October 24, 2019, we ordered the appeal submitted without the reporter’s record and,

as appellant had already filed his opening brief, ordered appellees to file their responsive brief by

November 13, 2019. Before the Court is appellant’s October 28, 2019 letter of explanation in

which he states, in relevant part, that he did not request the reporter’s record because he thought

the Court had requested it. We construe that portion of the letter as a motion to partially vacate

our October 24th order and rule as follows.

       We VACATE that portion of our October 24th order submitting the appeal without the

reporter’s record and ordering appellees’ responsive brief be filed by November 13th. We

ORDER Janet E. Wright, Official Court Reporter for County Court at Law No. 3, to file the
reporter’s record no later than December 6, 2019. We further ORDER appellant to file any

amended brief no later than December 20, 2019. Appellees’ brief shall be filed no later than

January 21, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.

                                                    /s/    KEN MOLBERG
                                                           JUSTICE